                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JLT SPECIALTY INSURANCE                         Case No. 19-cv-02427-MMC
                                         SERVICES, INC.,
                                  8
                                                       Plaintiff,                        ORDER DIRECTING PARTIES TO
                                  9                                                      SUBMIT JOINT STATUS REPORT
                                                 v.
                                  10                                                     Re: Dkt. No. 64
                                         GARY PESTANA, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the parties’ Joint Status Report, filed October 11, 2019, in

                                  14   which, inter alia, the parties set forth their respective positions as to an appropriate

                                  15   schedule for the briefing and hearing of plaintiff’s anticipated motion for preliminary

                                  16   injunction. In light of the number of discovery disputes remaining to be resolved, and

                                  17   given the upcoming Settlement Conference, the Court finds it preferable to defer setting a

                                  18   briefing schedule pending discovery and settlement proceedings.
                                  19          Accordingly, the parties are hereby DIRECTED to file, no later than December 18,

                                  20   2019, a Joint Report, apprising the Court as to the status of discovery and settlement as

                                  21   well as any other matters bearing on scheduling.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: October 18, 2019
                                                                                                MAXINE M. CHESNEY
                                  25                                                            United States District Judge
                                  26
                                  27

                                  28
